Citation Nr: 0205774	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-13 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from March 1945 to April 1946.  
The veteran and appellant were married from November 1946, 
until his death in May 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for the cause of the veteran's death.

The appellant appealed the RO's adverse determination and in 
a November 1999 decision, the Board denied service connection 
for the cause of the veteran's death, finding that the claim 
was not well grounded under criteria then in effect.  See 
38 U.S.C.A. § 5107 (West 1991).  The appellant duly appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  

While the case was pending before the Court, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107) (West Supp. 2001)).  Among other 
things, this law eliminated the concept of a well-grounded 
claim and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which provided that VA could not assist in the 
development of a claim that was not well grounded.

In light of the enactment of the VCAA, in January 2001, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings.  By 
January 2001 Order, the Court granted the motion, vacated the 
Board's November 1999 decision, and remanded the matter for 
readjudication.  

The Board notes that the RO previously denied service 
connection for the cause of the veteran's death in July 1990.  
However, the RO did not consider a claim of service 
connection due to exposure to ionizing radiation at that 
time.  As set forth in more detail below, during the pendency 
of this appeal the regulations pertaining to radiation claims 
were amended resulting in a liberalizing effect on the 
requirements for entitlement to benefits.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
the benefit, an applicant's claim of entitlement under such 
law or regulation is a claim separate and distinct for a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  The applicant's later claim, asserting 
rights which did not exist at the time of the prior claim, is 
necessarily a different claim.  Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993)).  


FINDINGS OF FACT

1.  The veteran was present at Hiroshima on several occasions 
between October 23, and December 31, 1945, and was exposed to 
a maximum dose of radiation of less than one rem.

2.  He died in May 1990; the death certificate identified the 
immediate cause of death as brain metastasis due to small 
cell lung carcinoma.



CONCLUSION OF LAW

A disability presumably incurred in active service caused the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2001), and 67 Fed. Reg. 3612 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 3.309(d)(2)(xx) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001).  
The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that the appellant 
has been informed of the evidence of record and the nature of 
the evidence needed to substantiate her claim via rating 
decisions, letters from the RO, a Statement of the Case, and 
the Board's November 1999 decision.  The Board concludes the 
discussions in these documents adequately complied with VA's 
notification requirements.  Moreover, as set forth below, the 
RO has completely developed the record; thus, the requirement 
that the RO explain the respective responsibility of VA and 
the appellant to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records, a record of his post-
service medical treatment, and a medical opinion regarding 
the issue on appeal in this case.  The RO also complied with 
the procedural requirements delineated at 38 C.F.R. § 3.311.  
Based on the facts of this case, therefore, the Board 
concludes that there is no reasonable possibility that any 
further assistance to the appellant would aid in 
substantiating her claim.  

As VA has fulfilled the duty to assist and notify, and in 
light of the favorable decision below, the Board finds that 
it can consider the merits of this appeal without prejudice 
to the appellant.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

A review of the record shows that the veteran was 
hospitalized in December 1988 for testing to determine the 
origin of left hilar fullness.  Hospital records show the 
veteran began chemotherapy for limited stage small cell 
cancer of the lung in February 1989.  A VA physician in May 
1989 noted that the veteran was initially diagnosed following 
a routine chest X-ray, which revealed mediastinal adenopathy.  
Pathology reports showed mixed metastatic tumor with some 
element of small cell cancer.

In a letter, received in April 1989, the veteran stated that 
he was diagnosed with small cell lung cancer in November 
1988.  He reported that he was in Japan during the period, 
and within the mileage range, for radiation-incurred cancer.  
The veteran stated that he departed for service in Japan in 
August 1945 and had letters showing he was in Japan through 
at least December 1945.  He reported that he was at Hiroshima 
at some time and saw the destruction there.

The veteran died in May 1990.  The death certificate reported 
an immediate cause of death of brain metastasis due to small 
cell lung carcinoma.  No autopsy was performed.  Prior to his 
death the veteran had one service connected disability - 
schizophrenic reaction with a 30 percent evaluation from 
November 1948, and a 50 percent evaluation effective in 
August 1975.

The appellant filed an application for dependency and 
indemnity compensation or death pension in May 1990.  By 
rating decision in July 1990, the RO denied service 
connection for the cause of the veteran's death.  In November 
1995, the appellant requested that her claim be reopened.  
She stated that the veteran died due to brain and lung cancer 
as a result of radiation exposure.

In support of her claim, the RO contacted the Defense Nuclear 
Agency for confirmation of the veteran's participation in a 
radiation risk activity and dose estimate.  In September 
1996, the Defense Special Weapons Agency (DSWA) confirmed the 
veteran's presence with the American occupation forces in 
Japan.  DSWA noted that the veteran was present in the 
Hiroshima area on several occasions between October 23 and 
December 31, 1945.  DSWA reported that the maximum possible 
radiation dose that might have been received by any 
individual who was at Hiroshima for the full duration of the 
American occupation (September 1945 to March 1946) would have 
been less than one rem.  DSWA stated that it was probable 
that the great majority of servicemen assigned to the 
Hiroshima occupation forces received no radiation exposure 
whatsoever, and that the highest dose received by anyone was 
a few tens of millirem.

In September 1996, the RO referred the information received 
from DSWA to VA Central Office, Under Secretary for Benefits, 
for review.  The file was then referred to the Under 
Secretary for Health for a medical opinion concerning the 
relationship between the veteran's exposure and the 
development of lung cancer.  In October 1996, the Chief 
Public Health and Environmental Hazards Officer (hereinafter 
"Officer") stated that exposure to 25.5 rads or less at age 
18 in a known, regular smoker, provided a 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that the veteran's lung cancer was 
related to exposure to ionizing radiation.  The Officer noted 
that a second source modified the estimate somewhat, but did 
not lower the calculated exposure to a much lower level or 
invalidate the carcinogenic effects of smoking.  The Officer 
concluded that it was unlikely that the veteran's lung cancer 
could be attributed to exposure to ionizing radiation in 
service.

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2001).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001). 

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including malignant tumors, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, a disease 
associated with exposure to radiation listed in 38 C.F.R. § 
3.309(d) will be considered to have been incurred in service 
under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 (2001) are also satisfied:  Leukemia (other 
than chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d) (2001).

Additionally, effective March 26, 2002, cancers of the bone, 
brain, colon, lung, and ovary were added to the list of 
diseases specific to radiation-exposed veterans set forth at 
38 C.F.R. § 3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 
2002).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  The term "radiation-risk activity" includes the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  The term "occupation of Hiroshima 
or Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309(d) (2001).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2001).  To consider service connection under section 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (2001).  This section 
does not provide presumptive service connection for 
radiogenic diseases, but only outlines a procedure to be 
followed for adjudication purposes.  Medical opinions are 
ultimately the criteria upon which service connection rests 
under this regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West Supp. 2001); see also Gilbert v. Derwinski, 1  
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  

III.  Analysis

As indicated above, entitlement to service connection for 
death due to lung cancer can be accomplished in three ways.  
First, direct or secondary service connection can be 
established by showing that the disease was incurred in or 
aggravated by service, or is causally related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310.  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which may be service 
connected provided that certain conditions specified in the 
regulation are met.  Third, there are specific types of 
cancer which may be service connected on a presumptive basis 
under 38 C.F.R. § 3.309(d).  See Ramey v. Gober, 120 F.3d 
1239 (1997).

Initially, the Board notes that lung cancer was not 
clinically evident during the veteran's period of service or 
within the one-year presumptive period following service 
separation.  In addition, the record contains no probative 
evidence linking his post-service lung cancer (first 
diagnosed decades after service separation) to his military 
service, any incident therein, or any service-connected 
disability.  In fact, the probative evidence of record 
indicates that the veteran's fatal lung cancer was unrelated 
to his military service or any incident therein, including 
exposure to radiation.  While the Board has considered the 
appellant's own statements to the effect that the veteran's 
death was causally related to exposure to radiation in 
service, because she has not been shown to have any medical 
expertise, her opinion in this regard is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, service 
connection on a direct basis or secondary basis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310; see also Combee v. Brown, 34 F.3d 1039, 1043-44 
(1994).

However, the theory advanced by the appellant is that the 
veteran's fatal lung cancer resulted from his exposure to 
ionizing radiation in service.  In this regard, the Board 
notes that service connection claims based on in-service 
exposure to radiation may potentially be addressed under 38 
C.F.R. §§ 3.309(d) or 3.311.  As noted, lung cancer is now 
considered a "disease specific to radiation-exposed 
veterans" under 38 C.F.R. § 3.309, as well as a "radiogenic 
disease" under 38 C.F.R. § 3.311.  See Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).

With respect to the provisions of 38 C.F.R. § 3.311, the 
record shows that the RO followed procedures prescribed by 
that section in obtaining radiation exposure data for the 
veteran and referring the information to the appropriate VA 
official.  As a result, in an October 1996 opinion, the Chief 
Public Health and Environmental Hazards Officer concluded 
that there was no reasonable possibility that the veteran's 
lung cancer was related to exposure to ionizing radiation.  
As the record contains no contrary medical opinion or other 
probative evidence to suggest that the veteran's fatal lung 
cancer is related to exposure to ionizing radiation in 
service, service connection for the cause of the veteran's 
death due to lung cancer under 38 C.F.R. § 3.311 is not 
warranted.  

Finally, service connection must be considered under 38 
C.F.R. § 3.309(d).  Under that provision, if the evidence 
shows that the veteran was a "radiation-exposed veteran" 
and that he developed one of the presumptive disease 
delineated in that section, such disease shall be service 
connected.  In this case, the record shows that the veteran 
was present at Hiroshima on several occasions between October 
23, and December 31, 1945.  Based on this information, the 
Board finds that there is sufficient evidence of record from 
which to conclude that the veteran participated in a 
radiation-risk activity.  Additionally, as set forth above, 
cancer of the lung was recently added to the list of diseases 
specific to radiation-exposed veterans set forth at 38 C.F.R. 
§ 3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  Thus, 
the Board finds that the veteran's lung cancer must be 
presumed to have been incurred in service under 38 C.F.R. § 
3.309(d).

As noted, to establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2001).  As the Board has 
determined that service connection is warranted for lung 
cancer, and given the cause of his death as listed on his 
death certificate, it is clear that service connection for 
the cause of the veteran's death is warranted.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312 (2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

